Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Abstract
	The abstract has been replaced with the following abstract:
	--The present disclosure is directed to compositions for use in oxygen capture applications, for example in three-way catalysts (TWC) systems.  In some embodiments, the compositions comprise composites of aggregated and/or fused primary particles, the aggregated and/or fused primary particles collectively having the formulae [MnOx]y: [LazMnO3]1-y; wherein x is in a range from about 1 to 2.5;
y is in a range from about 1 to about 30 wt%, or from about 1 to about 20 wt% or from about 2-10 wt% or from about 2 to about 5 wt%; and z is about 0.7 to about 1.1; and the LazMnO3 is a crystalline perovskite phase; the aggregated and/or fused primary particles of the composite having a mean surface area in a range of from about 25 to about 60 m2/g, preferably from about 27 to about 45 m2/g. In preferred embodiments, these compositions further comprise low levels of at least one platinum group metal (PGM), preferably Pd.--



Response to Amendment
2.	The amendment filed on 03/04/2022 has been made of record and entered.  No amendment has been made to the claim or specification.
	Claims 1-14 were previously presented in this application for examination.
	Claims 1-14 are currently pending in this application and under consideration.

Response to Terminal Disclaimer (T.D.)
3.	The terminal disclaimer filed on 03/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 16/832,018 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Applicants’ Arguments
4.	The remarks filed on 03/04/2022 have been fully reviewed and considered, and the Terminal Disclaimer as filed overcame the ODP rejection made in the last office action.  Thus, the rejection made in the last office action has been withdrawn.

Conclusion
5.	Claims 1-14 are pending.  Claims 1-14 are allowed.



Contacts
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
March 11, 2022